February 8, 2012 Mr. John Reynolds Assistant Director Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:DAM Holdings, Inc. (now Premier Beverage Group Corp.) Form 8-K Filed October 24, 2011 File No. 000-50370 Dear Mr. Reynolds: Reference is made to the above-captioned file. We hereby respectfully request a further extension to respond to your comment letter dated January 9, 2012 with respect to the above-captioned matter. We request that we be provided until Friday, February 10, 2012 to file our responses. Additional time is required to permit our auditors to complete their review and advise us with respect to the comments relating to our accounting. We appreciate your consideration of our request. Very truly yours, PREMIER BEVERAGE GROUP CORP. By: /s/ Fouad Kallamni President Premier Beverage Group Corp | 501 Madison Avenue | Suite 501 | New York | NY | 10022
